Citation Nr: 0120245	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-23 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant's active military service extended from June 
1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for a heart disorder.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

In May 1999, the Board issued a decision which found that new 
and material evidence had been presented and reopened the 
appellant's claim for service connection for a heart 
disorder.  The Board then remanded the case back to the RO 
for its consideration of the reopened claim.  In July 1999, 
the RO issued a statement of the case that denied the 
appellant's claim for service connection for a heart 
disorder, to include coronary artery disease and 
hypertension.  In February 2000 the Board denied the 
appellant's claim for service connection for a heart disorder 
as being not well grounded.  In November 2000 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the case.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant is currently diagnosed with atherosclerotic 
coronary artery disease.  

3.  The diagnosis of coronary artery disease was made several 
decades after the appellant separated from active service.  

4.  The appellant's separation examination report revealed 
abnormal chest x-ray findings of a prominent pulmonary artery 
segment along with borderline electrocardiogram results but 
on cardiology consultation blood pressure was 110/60 and 
physical examination of the heart revealed no thrills, no 
murmurs and no clinical cardiomegaly; the consultation 
impression was no cardiac disease. 

5.  Private medical records show treatment for tachycardia in 
1967, approximately 3 years after the appellant's separation 
from service.  

6.  There is no competent medical evidence which links the 
appellant's current coronary artery disease to his military 
service.  

7.  The appellant's coronary artery disease was not present 
in service or manifested in the first post-service year.


CONCLUSION OF LAW

A heart disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___(2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law also imposes a significant duty to assist a 
claimant with his claim and to provide the claimant notice of 
evidence needed to support the claim.  Upon careful review of 
the claims folder the Board finds that all required notice 
and development action specified in this new statute have 
been complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
appellant and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the appellant and his representative of the evidence 
necessary to substantiate his claim; specifically, the need 
for competent clinical evidence relating his current heart 
disorder active service.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the appellant as plausibly relevant to 
his pending claim have been collected for review and a VA 
medical opinion was obtained to determine a competent 
clinical opinion regarding the etiology of the appellant's 
heart disability.  No further assistance is necessary to 
comply with the requirements of this new legislation or any 
other applicable rules or regulations regarding the 
development of the pending claim.  The Board is unaware of 
any additional evidence, which is available in connection 
with this appeal.  Therefore, no further assistance to the 
appellant regarding the development of evidence is required.  
See generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had heart disorder during 
service or had cardiovascular disease in the first post-
service year; (2) whether he has a current disability; and, 
if so, (3) whether the current disability is etiologically 
related to his military service.  The Board concludes that 
medical evidence is needed to lend plausible support for all 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

II.  Factual Background

The RO has obtained the appellant's service medical records 
and they appear to be complete.  A review of the appellant's 
report of separation, Form DD 214, reveals that he served on 
active duty in the United States Army from June 1961 to June 
1964.  The appellant's entrance examination report is dated 
in June 1961 and notes essentially normal findings 
throughout.  The appellant's separation examination, dated in 
April 1964, notes that his blood pressure was 122/58.  An X-
ray examination of the chest performed at that time revealed 
abnormal findings, specifically a prominent pulmonary artery 
segment.  An electrocardiogram, also performed at that time, 
was found to be borderline.  A cardiology consultation was 
then sought.  The consultation report, dated May 1964, noted 
that the appellant's blood pressure was 110/60.  The report 
also indicated that the appellant "is generally asymptomatic 
with exception of believing he is slightly more dyspneic 
after moderate exertion than his fellows in unit.  He denied 
any history of heart disease in past."  Physical examination 
of the heart revealed no thrills, no murmurs and no clinical 
cardiomegaly.  The report concluded with an impression of no 
cardiac disease and indicated that the appellant was cleared 
for separation.  

Post service private and VA medical treatment records were 
obtained dating from January 1967.  An electrocardiogram, 
dated in January 1967, noted findings within normal limits.  
A treatment summary report, dated August 1967, from E. 
Forsten, M.D., noted that he had treated and diagnosed the 
appellant with bronchitis in May 1966, with paroxysmal 
tachycardia in October 1966, and with a functional problem in 
October 1966 and June 1967.  

In November 1967, a VA cardiovascular examination of the 
appellant was conducted.  The report of this examination 
noted the appellant's complaints of occasional chest pain.  
Physical examination revealed no more than slight shortness 
of breath after fairly vigorous exercise.  The report noted 
that the appellant's blood pressure was 128/80.  An 
electrocardiogram was conducted and the report noted findings 
of "[t]racing probably within normal limits.  Slight 
slurring of QRS complexes."  X-ray examination of the chest 
revealed an abnormally prominent right ventricular outflow 
tract.  The report concluded with diagnoses of: (1) heart 
disease of unknown origin manifest by enlargement of right 
ventricular outflow tract and, possibly, intermittent 
precordial murmur; and (2) episodes of right-sided, low, 
anterior chest pain of unexplained origin.  

An X-ray examination of the chest, performed in March 1970, 
revealed a normal cardiac silhouette.  An X-ray examination 
of the chest, performed in October 1974, noted an impression 
of heart and lungs within normal limits.

A treatment report, dated in April 1981, shows that the 
appellant's blood pressure was 120/80.  A treatment report, 
dated in August 1981, notes blood pressure of 130/90.  In 
September 1981, the appellant was hospitalized for treatment 
of thoracic back pain.  The report indicated that the 
appellant had a history of smoking 1.5 packs of cigarettes 
per day for the previous twenty years.  The hospitalization 
report also notes that an X-ray examination of the 
appellant's chest revealed a cardiac "hole" in the heart.  
No pulmonary problems were noted.

In February 1984, the appellant was admitted to the hospital 
for right-sided chest pain.  X-ray examination of the chest 
on admission revealed a normal heart.  A ventilation-
perfusion lung scan revealed extensive bilateral perfusion 
defects in the right and left upper lung field.  An 
impression of indeterminate probability for pulmonary embolus 
was given.  A follow-up consultation report, dated in March 
1984, indicated that the appellant smoked a pack of 
cigarettes per day.  The report also noted that the appellant 
"has no history of hypertension."  A hospital discharge 
summary report, dated in March 1984, notes that an 
electrocardiogram had been conducted and "was unremarkable 
suggesting however possible left ventricular hypertrophy."  
The report concluded with final diagnoses of: (1) pulmonary 
embolism; (2) degenerative arthritis; and (3) chronic muscle 
cramps.

On the last day of March 1984, the appellant was readmitted 
to the hospital for complaints of "having a nervous 
breakdown."  The report shows that the appellant was placed 
on Limbitrol after admission and was ready to be discharged 
in three days.  X-ray examination of the chest, performed in 
March 1984, revealed a normal heart size and contour.  The 
discharge summary report noted diagnoses of:  (1) anxiety 
psychosis; (2) atrial septal defect; (3) previous PE 
anticoagulant therapy; (4) degenerative arthritis; and (5) 
tachycardia and chest pain secondary to the anxiety 
psychosis, probably.  In May 1984, the appellant was again 
readmitted to the hospital.  He was discharged two days 
later.

In December 1986 another X-ray examination of the appellant's 
chest was conducted.  While pulmonary abnormalities were 
noted, the veteran's heart was not enlarged. 

A medical history of the appellant dated in January 1991 
reveals a history of angina with medical treatment dating 
from 1990.  A normal holter monitor test in 1989 was also 
referenced.  The appellant's employment history was noted to 
be as an automobile factory worker.  His blood pressure was 
140/90.  A heart examination revealed regular heart rate and 
rhythm with no murmurs.  

A treatment summary report, dated in February 1991, was 
received from W. Boehm, M.D.  The report noted the 
appellant's social history of smoking "1-2 packs of 
cigarettes a day and drinks on occasion."  The report also 
noted the appellant's narrative history of an atrial septal 
defect in the past, but indicated that this diagnosis "may 
not be well established."  Dr. Boehm's report concluded with 
an impression of multiple complaints, rule out arthritis.  

In April 1996, the appellant underwent cardiac 
catheterization demonstrating severe multi-vessel 
atherosclerotic coronary artery occlusive disease.  An 
echocardiogram was performed and found to be within normal 
limits with no atrial septal defect noted.  Thereafter, the 
appellant underwent triple-vessel coronary artery bypass 
grafting.  The operative report noted that the appellant "is 
a 51-year-old white male with a long standing history of 
atherosclerotic coronary artery occlusive disease."  The 
report concluded with postoperative diagnoses of: (1) 
atherosclerotic coronary artery occlusive disease with 
unstable angina pectoris; (2) chronic cigarette smoking 
history; (3) hypercholesterolemia; (4) systemic hypertension; 
(5) previous history of congestive heart failure; (6) history 
of alcohol abuse; and (7) history of pulmonary emboli.  An X-
ray examination of the chest, performed in June 1996, 
revealed no acute abnormalities.

In March 1999, a hearing was conducted before the Board at 
the RO.  At the hearing, the appellant testified that his 
current heart disorder, which had required bypass surgery, 
had its onset during his active duty service.  He noted that 
his discharge examination revealed abnormal X-ray and 
electrocardiogram findings regarding his heart.  The 
appellant testified that he has experienced shortness of 
breath, chest pain and fatigue ever since his discharge from 
the service.  

In November 1999, the Board requested a medical opinion 
regarding the etiology of the appellant's current heart 
disorder.  The opinion was received in December 1999.  
Following notice of this action, the appellant waived his 
opportunity to submit additional evidence herein in January 
2000.

As noted above, a medical opinion, dated in December 1999, 
was received from E. Douglas Holyoke, M.D., Chief of Staff, 
VA Medical Center, Syracuse, New York.  In his opinion 
letter, Dr. Holyoke indicated that "[a]s part of this 
comprehensive assessment, I have reviewed all pertinent 
records, letters, correspondence, remands discharge 
summaries, cardiac catheterization reports, non-invasive 
testing and electrocardiogram (ECG) reports, and other 
supporting material."  Based upon his review of this 
information, Dr. Holyoke concluded that "the appellant's 
cardiac condition is not service-connected or related to his 
prior military involvement."  In support of his conclusion, 
Dr. Holyoke noted the following:

The patient's present cardiac condition 
is extensive atherosclerotic coronary 
artery disease (CAD) due to multiple 
cardiac risk factors known to predispose 
to this medical condition; the patient 
had smoked cigarettes for at least 35 
years, has hypertension, and 
hypercholesterolemia--all known to 
contribute to the development of CAD.

The patient had cardiac catheterization 
in April, 1996, and was documented to 
have "3-vessel CAD" for which coronary 
artery bypass graft (CABG) surgery was 
subsequently performed.  The patient's 
continued symptoms of chest pain and 
dyspnea (shortness of breath) related to 
his CAD.

The patient was noted to have a slightly 
abnormal chest X-ray in May, 1964, during 
the time that he served in the military, 
which showed a "prominent pulmonary 
artery segment" and an ECG that, 
although non-diagnostic, showed findings 
that were compatible with either an 
atrial septal defect or a patent foramen 
ovale (PFO)--the latter of which was 
confirmed during a cardiac 
catheterization in 1984.  There was no 
left-to-right shunt and no evidence of an 
atrial septal defect. A patent foramen 
ovale is a relatively common congenital 
anomaly that occurs in up to 25% of 
adults, and is generally of no clinical 
consequence--unless right atrial pressure 
increases to a point where the foramen 
ovale can open, causing what is known as 
a "paradoxical embolism", whereby a 
venous clot can propagate systemically to 
the periphery or to the brain, resulting 
in peripheral embolism or stroke, 
respectively.  We have no information, 
based on a review of the appellant's two 
cardiac catheterizations (1984 and 1996) 
that he had evidence of elevated right-
sided intracardiac pressures, an atrial 
septal defect, pulmonary hypertension, or 
any other predisposition to cardiac 
disease as a consequence of his trivial 
PFO.  In addition, an echocardiogram 
performed on 3/15/96 was within normal 
limits with no evidence of atrial septal 
defect.  In conclusion, this patient has 
no evidence of clinically-significant or 
meaningful congenital heart disease.

The patient's prior ECGs from the 1980's 
to the present have shown left 
ventricular hypertrophy (LVH), and this 
is likely secondary to his long-standing 
hypertension.  LVH is a predictor of 
subsequently developing myocardial 
infarction and relates to his abundant 
cardiac risk factor profile.  If the 
patient had significant congenital heart 
disease from a PFO or atrial septal 
effect (not proven by cardiac 
catheterization), he would demonstrate 
right ventricular hypertrophy, which is 
also not in evidence.  Thus, there is no 
causal relationship between the patient's 
PFO and his ECG LVH, nor with his 
subsequently developing extensive CAD.

The appellant seeks to establish 
causality of a service-connected cardiac 
condition because of chest pain and the 
mildly abnormal ECG findings from 1961-
1964 and his subsequent development of 
significant CAD.  As noted above, the 
patient was not shown to have any 
congenital heart disease and was 
discharged from military service without 
a diagnosis of cardiac disease.  The fact 
that he has now developed significant CAD 
and symptoms of angina/dyspnea 20-30 
years after his separation from the 
military service in no way establishes 
any causal link to a service-connected 
condition.  This patient developed CAD 
because of his long-standing history of 
cigarette smoking, hypertension and 
hyperlipidemia--all traditional risk 
factors for developing accelerated CAD 
regardless of military service.

In addressing the Board's request to discuss "[t]he clinical 
significance of the findings in service of a slight 
prominence of the pulmonary artery and electrocardiographic 
interpretation and its relationship to any type of heart 
disease or heart defect", Dr. Holyoke stated:

As noted, the patient has a patent 
foramen ovale (PFO) that is a mild 
congenital cardiac abnormality of little 
or no clinical significance.  This likely 
explains the prominence of the pulmonary 
artery and mild ECG abnormalities that 
were first noted 30+ years ago.  For all 
the reasons noted above, the PFO is of no 
clinical consequence and has no causal 
relationship to his subsequently 
developing extensive CAD that 
necessitated CABG surgery.

In addressing the Board's specific request to "[d]iscuss 
whether it is as likely than not that the veteran's current 
heart disorder . . . had its onset in, or is causally related 
to a disease or injury first shown during, the veteran's 
active duty service from June 1961 through June 1964," Dr. 
Holyoke stated:

As noted above, the patient had numerous, 
well-recognized cardiac risk factors that 
predisposed him to develop extensive 
atherosclerotic coronary artery occlusive 
disease, or CAD, over the course of 
decades. It would have been highly 
unlikely that the patient, at age 17 in 
1961, would have had the development of 
CAD during the interval that he served 
during active military duty.  There is 
nothing in the appellant's medical record 
that supports very early, or accelerated, 
CAD during his early adulthood and, 
knowing that the process of CAD is 
inherently progressive over decades and 
is causally-related to the number of 
cardiac risk factors (smoking, 
hypertension, hyperlipidemia, etc.) and 
their duration, I believe the evidence is 
overwhelming that the patient did not 
have its onset in, or causally-related 
to, the time period of active military 
duty between 1961-1964.  This patient's 
development of CAD was a direct 
consequence of years and years of 
cumulative atherosclerotic coronary 
artery disease development due to his 
cigarette smoking, hypertension, and 
hyperlipidemia.  Accordingly, I find no 
basis for the appellant's claim that the 
development of his CAD was causally-
related to the veteran's active military 
service.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Once the evidence is assembled, 
the Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the appellant alleges that he incurred a 
chronic heart disorder during his active duty served.  As 
noted above, the determinative issues presented by this claim 
are: (1) whether the appellant incurred, or aggravated, a 
chronic heart disorder during service or within the first 
post service year; (2) whether he has a current disability; 
and, if so, (3) whether the current disability is 
etiologically related to his active military service. 

The medical evidence of record indicates that the appellant 
currently has extensive atherosclerotic coronary artery 
disease.  However, after reviewing the evidence of record, 
the Board concludes that the appellant has failed to show any 
competent medical evidence which links his current heart 
disease to his active duty military service.  Although he 
testified and submitted statements alleging that his current 
heart disorder had its initial onset during his active duty 
service, the appellant's sworn testimony and other statements 
are not competent evidence to establish the etiology of his 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the appellant is not competent to make a 
determination that his current heart disease is related to 
his active duty service many years ago. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Although the appellant's service medical records revealed 
abnormal findings on an X-ray examination and 
electrocardiogram conducted prior to his discharge, there is 
no medical evidence connecting these medical findings to the 
appellant's current heart disorder.  In discussing his 
findings, Dr. Holyoke noted that the appellant "has a patent 
foramen ovale (PFO) that is a mild congenital cardiac 
abnormality of little or no clinical significance.  This 
likely explains the prominence of the pulmonary artery and 
mild ECG abnormalities that were first noted 30+ years ago."  
He also pointed out, however, that "the PFO is of no 
clinical consequence and has no causal relationship to his 
subsequently developing extensive CAD that necessitated CABG 
surgery."  In addressing whether the appellant's current 
heart disorder was related to his active duty service, Dr. 
Holyoke stated:

As noted above, the patient had numerous, 
well-recognized cardiac risk factors that 
predisposed him to develop extensive 
atherosclerotic coronary artery occlusive 
disease, or CAD, over the course of 
decades. It would have been highly 
unlikely that the patient, at age 17 in 
1961, would have had the development of 
CAD during the interval that he served 
during active military duty.  There is 
nothing in the appellant's medical record 
that supports very early, or accelerated, 
CAD during his early adulthood and, 
knowing that the process of CAD is 
inherently progressive over decades and 
is causally-related to the number of 
cardiac risk factors (smoking, 
hypertension, hyperlipidemia, etc.) and 
their duration, I believe the evidence is 
overwhelming that the patient did not 
have its onset in, or causally-related 
to, the time period of active military 
duty between 1961-1964.  This patient's 
development of CAD was a direct 
consequence of years and years of 
cumulative atherosclerotic coronary 
artery disease development due to his 
cigarette smoking, hypertension, and 
hyperlipidemia.  Accordingly, I find no 
basis for the appellant's claim that the 
development of his CAD was causally-
related to the veteran's active military 
service.

In this regard, the Board notes that there are no inservice 
findings or diagnoses of hypertension or hyperlipidemia in 
the appellant's service medical records.  There is no medical 
evidence of record of a nexus between the appellant's current 
heart disease and his active duty service.  The Board notes 
that an operative note, dated April 1996, stated that the 
appellant had a "longstanding history of atherosclerotic 
coronary artery occlusive disease."  However, no specific 
reference to the appellant's military service, over thirty 
years earlier, was indicated therein.  

The Board has thoroughly reviewed the claims file.  The 
evidence shows that the appellant currently has coronary 
artery disease which was diagnosed in approximately 1984, 
almost two decades after the veteran separated from active 
service.  There is no medical evidence which links the 
current heart disease to the veteran's military service.  In 
fact, the only competent medical opinion which addresses this 
question indicates that the appellant's heart disease is not 
related to military service or to the slightly abnormal 
cardiac findings on separation examination.  As such, the 
preponderance of the evidence is against the appellant's 
claim for service connection for a heart disorder.  


ORDER

Service connection for a heart disorder is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 

